SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2009 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 18, 2009, the Compensation Committee (the “Committee”) of the Board of Directors of Copano Energy, L.L.C. (“Copano”) approved a new form of unit appreciation right (“UAR”) award agreement.A UAR entitles the grantee to receive the difference between the exercise price established for the UAR on the grant date and the fair market value of Copano’s common units on the exercise date.UARs cannot have an exercise price that is less than the fair market value of Copano’s common units on the date of grant.UARs will be settled in common units or, in the discretion of the Committee, cash, or a combination thereof.Under the form of agreement, UARs will be subject to vesting as determinedat the time of the awardand, once vested, may be exercised at any time during the ten-year period following the grant date. A copy of the form of UAR award agreement is filed as Exhibit 99.1 to this report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Form of Unit Appreciation Right Award Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: August 20, 2009 By: /s/ Douglas L. Lawing Douglas L. Lawing ExecutiveVice President, General Counsel and Secretary ExhibitIndex ExhibitNo. Description Form of Unit Appreciation Right Award Agreement
